Citation Nr: 0823330	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis of the left ankle prior to May 8, 2002. 

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic arthritis of the left ankle since May 8, 2002. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from February 18, 1969, to 
March 7, 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a). The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has duty 
to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits); Voerth v. West, 13 Vet. 
App. 117, 121 (1999) (concluding that VA has duty to obtain 
SSA records, once the appellant submitted a well-grounded 
claim); Baker v. West, 11 Vet. App. 163, 169 (1998) (holding 
that VA failed in its duty to assist the veteran by not 
obtaining his SSA records even when the veteran only noted 
that he was receiving Social Security disability).

In correspondence originally sent to Congressman Ike Skelton, 
and subsequently received by the Board in January 2008, the 
veteran indicated that the SSA had found him to be 100 
percent disabled and he had been receiving SSA benefits since 
1995 (in a VA examination, he reported SSA benefits since 
March 1993).  Nonetheless, as SSA records may be relevant to 
the claim on appeal, the RO should obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
claim remains denied, provide the veteran 
with a supplemental statement of the case 
(covering all evidence received since 
issuance of the October 2006 statement of 
the case), and he should be given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

